Exhibit 10.1 [f8k_jpex080817.htm]

SETTLEMENT AGREEMENT

AND MUTUAL GENERAL RELEASE

This SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (hereinafter the
"Settlement Agreement" or the "Agreement"), is entered into as of the 8th day of
August, 2017 (hereinafter the "Effective Date"), between and among Auctus Fund,
LLC (hereinafter "Auctus" or the "Fund"), a Delaware limited liability company,
on the one hand, and JPX Global, Inc. (hereinafter "JPEX" or the "Company"), a
Nevada corporation (collectively hereinafter the "Parties"), on the other hand.

WHEREFORE, on or about July 22, 2016, the Company entered into a certain
Securities Purchase Agreement (hereinafter the "SPA" or the "Purchase
Agreement") and a certain Convertible Promissory Note (hereinafter the "Note")
with the Fund;

WHEREFORE, also on or about July 22, 2016, the Company issued an Irrevocable
Letter of Instruction to its Transfer Agent, Pacific Stock Transfer Company
(hereinafter the "Transfer Agent") for the reservation of a sufficient number of
reserve shares of JPEX for conversion by the Fund;

WHEREFORE, the Fund has alleged that the Company failed and refused to allow it
to convert all or portions of the debt, as represented by the Note, into shares
of common stock of JPEX, causing an Event of Default by the Company under the
Purchase Agreement and the Note;

WHEREFORE, the Fund has filed an action in the United States District Court for
the District of Massachusetts, styled as Auctus Fund, LLC v. JPX Global, Inc.,
et al., Dkt. No. 1:17- CV-10851-FDS (D. Mass.)(Saylor, 1)(hereinafter the
"Litigation"), alleged, inter alia, breaches of the Purchase Agreement and the
Note;

WHEREFORE, the Fund and the Company have determined it to be in their mutual
interests to amicably resolve outstanding business matters, including any and
all potential disputes, claims, and all matters which have been or could have
been alleged by Auctus or, which have been or could have been alleged by the
Company;

NOW THEREFORE, as of the Effective Date of this Agreement and in consideration
of the premises and the mutual covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

1.       Settlement Purpose. The Parties agree and acknowledge that they
understand that this Agreement is entered into solely for the purpose of
avoiding the possible future expenses, burdens or distractions of a continuing
dispute or litigation. The Parties further agree and acknowledge that the
execution of this Settlement Agreement does not constitute an admission by any
of the Parties of any liability of any kind or of any wrongdoing by any entity
or individual, and the Parties each specifically deny any and all liability or
wrongdoing.

2.       Consideration / Default Waiver and Conversion to Company Common Stock.

a)                  In consideration for the release, covenants, terms and
conditions of this Settlement Agreement, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Fund agree to execute a certain
Amendment No. 1 to the Convertible Promissory Note Issued on July 22, 2016
(hereinafter the "Amendment") as to the Note, and as contemporaneously executed
herewith, in the form attached hereto as Exhibit A.

 1 of 39 

 

 

b)                  In consideration for the release, covenants, terms and
conditions of this Settlement Agreement, the receipt and sufficiency of which is
hereby acknowledged, the Company agrees to irrevocably authorize and reserve
Nine Hundred - Thirty - Three Million - Three Hundred -Thirty Three Thousand -
Three Hundred - Thirty - Four (933,333,334) shares (hereinafter the "Settlement
Shares") of the common stock of the Company (hereinafter the "Common Stock") for
issuance upon conversion by the Fund of the amounts owed under the Note, in
accordance with the terms of the Note (including but not limited to the
beneficial ownership limitations contained in the Note), as contemporaneously
executed herewith.

c)                  The Company agrees to deliver to the Transfer Agent, an
irrevocable letter of instruction (hereinafter the "Irrevocable Letter of
Instruction"), in the form attached hereto as Exhibit B, authorizing and
instructing the Transfer Agent to reserve, issue and deliver such shares of the
Company's Common Stock as contemplated herein, and for the full conversion of
such Common Stock, and for the registration and issuance in the names of the
registered holder, for the benefit of the Fund, of the securities as submitted
for conversion or exercise.

d)                  Upon the Effective Date, the Company shall file and deliver
such documents, instruments and/or otherwise to increase the amount of Common
Stock in reserve to a sufficient amount to guarantee full availability for the
conversion of the full amount of the Settlement Shares by the Fund.

e)                  The Company agrees and acknowledges that the ability of the
Fund to convert the outstanding obligations in a timely manner is a material
obligation of this Settlement Agreement and agrees to irrevocably authorize and
instruct its Transfer Agent and such officers, directors and others to guarantee
the availability of sufficient reserve shares of the Common Stock of the
Company, of not less than Nine Hundred — Thirty — Three Million — Three Hundred
— Thirty Three Thousand — Three Hundred — Thirty — Four (933,333,334) shares, to
accommodate, at times relevant hereto, a Conversion Notice from the Fund, and
without further action by the Company.

3.       General Release of All Claims by The Company.

a)       As of the Effective Date, JPX Global, Inc., on its own behalf and on
behalf of its

predecessors, parents, affiliates, subsidiaries, divisions, successors and
assigns, and its respective trustees, officers, directors, agents,
representatives, employees, principals, shareholders, heirs, executors,
administrators, attorneys, and assigns (collectively the "HEX Releasors"),
hereby release Auctus Fund, LLC, Auctus Private Equity Fund, LLC, Alfred
Sollami, and Louis Posner, and their respective predecessors, parents,
affiliates, subsidiaries, divisions, successors and assigns, and their
respective trustees, officers, directors. agents. representatives, employees.
principals, shareholders, heirs, executors, administrators, attorneys, and
assigns (collectively hereinafter the "Auctus Releasees"), from any and all
liability, actions, claims, damages, expenses or costs of whatever nature,
including but not limited to compensatory damages, punitive damages, equitable
relief and attorneys' fees and costs, related to or arising out of the Purchase
Agreement, the Note and/or business relationship between and among the Fund and
the Company. The Parties agree that this release of claims is intended to be a
broadly construed "General Release" and includes any dispute, action or claim
that is known or unknown to the JPEX Releasors, including but not limited to,
claims based on a breach of an express or implied contract; breach of the
covenant of good faith and fair dealing; any action arising in tort, including,
but not limited to, securities fraud, fraud and deceit, negligent
misrepresentation, libel, slander, defamation, and/or any other

 2 of 39 

 

claims arising from intentional or negligent misconduct; and any and all other
claims arising under Chapters 93A, or other Chapters of the Massachusetts
General Laws, all as amended, and any other federal, state or local statute,
law, or ordinance, concerning the terms and conditions of the Purchase
Agreement, the Note and/or the business relationship, the performance under the
Purchase Agreement, the Note and/or the business relationship; and any claim
arising under common law or by public policy, except claims or proceedings
necessary to enforce the provisions of this Agreement and claims that cannot be
waived as a matter of law. It is understood and agreed that this Agreement
constitutes a full and final release covering all known, unknown, anticipated
and unanticipated injuries, debts, claims or damage that the JPEX Releasors
have, which have arisen, or which may have arisen, in connection with the
Purchase Agreement, the Note and/or the business relationship between the Fund
and the Company, as well as those injuries, debts, claims or damages not known
or disclosed which have arisen, or may have arisen, from said business dealings,
up to the date that the JPEX Releasors sign this Agreement. This waiver and
release does not include the Company's rights to enforce this Agreement and any
action or claim that cannot be waived as a matter of law.

b)                  The JPEX Releasors further waive any and all rights or
benefits that the JPEX Releasors do not know or suspect to exist at the time of
its execution of this Agreement which, if known by them, would have materially
affected this Settlement with the Fund. The JPEX Releasors agree that this is a
complete and final Settlement and specifically affirms their intention to
release not only those claims against Auctus which they know about, but also
those claims about which they do not know. The JPEX Releasors also stipulate and
agree that the consideration provided pursuant to this Agreement is in full and
complete satisfaction of any claims, including but not limited to such claims
related to or arising out of the Purchase Agreement, the Note, and/or the
Company's business relationship with the Fund, through and including the last
day of the Effective Date.

c)                  The JPEX Releasors hereby agree to reaffirm this Agreement,
and particularly the General Release as set forth in this Section 3, for the
benefit of the Auctus Releasees. on the Second Effective Date, as defined in
Section 4 of this Agreement below, and for the benefit of the Auctus Releasees.

THE JPEX RELEASORS UNDERSTAND THAT, BY ENTERING INTO THIS AGREEMENT, THEY NO
LONGER HAVE THE RIGHT TO ASSERT ANY CLAIM, ARBITRATION OR LAWSUIT OF ANY KIND
ATTEMPTING TO RECOVER MONEY OR ANY OTHER RELIEF AGAINST ANY AUCT US RELEASEE FOR
ANY CLAIM, INCLUDING BUT NOT LIMITED TO ANY ACTS OR INJURIES RELATED TO OR
ARISING OUT OF THE PURCHASE AGREEMENT, THE NOTE AND/OR THE BUSINESS RELATIONSHIP
BETWEEN AND AMONG JPEX AND AUCTUS THROUGH THE EFFECTIVE DATE, EXCEPT AS
INDICATED IN THE PREVIOUS PARAGRAPH.

d)       The JPEX Releasors, as may be applicable, acknowledges that they have
been advised, in writing, to consult with an attorney of their choice prior to
signing this Agreement. The JPEX Releasors further acknowledge that they have
had the opportunity to consult with an attorney of their choice with respect to
all terms and conditions set forth in this Agreement and to have the advice of
counsel with respect to their decision to sign and enter into this Agreement.
The JPEX Releasors, as may be applicable, acknowledge that the Fund has offered
them sufficient time to consider the terms and conditions of this Agreement, to
consult with counsel of their choice, and to decide whether to sign and enter
into this Agreement.

 3 of 39 

 

4.       General Release of All Claims by the Fund.

a)       As of no later than January 1, 2018 and upon the absence, inter alia,
of any duties, responsibilities, and obligations of the Company for the benefit
of the Fund, and upon the absence, inter alia, of any breach of this Agreement,
including the Exhibits hereto, the Purchase Agreement and/or the Note
(hereinafter the "Second Effective Date"), Auctus Fund, LLC, on its own behalf
and on behalf of its predecessors, parents, affiliates, subsidiaries, divisions,
successors and assigns, and its respective trustees, officers, directors,
agents, representatives, employees, principals, shareholders, heirs, executors,
administrators, attorneys, and assigns (collectively the "Auctus Releasors"),
hereby release JPX Global, Inc., and its respective predecessors, parents,
affiliates, subsidiaries, divisions, successors and assigns, and their
respective trustees, officers, directors, agents, representatives, employees,
principals, shareholders, heirs, executors, administrators, attorneys, and
assigns (collectively hereinafter the "JPEX Releasees"), from any and all
liability, actions, claims, damages, expenses or costs of whatever nature,
including but not limited to compensatory damages, punitive damages, equitable
relief and attorneys' fees and costs, related to or arising out of the Purchase
Agreement, the Note and/or business relationship between and among the Fund and
the Company. The Parties agree that this release of claims is intended to be a
broadly construed "General Release" and includes any dispute, action or claim
that is known or unknown to the Auctus Releasors, including but not limited to,
claims based on a breach of an express or implied contract; breach of the
covenant of good faith and fair dealing; any action arising in tort, including,
but not limited to, securities fraud, fraud and deceit, negligent
misrepresentation, libel, slander, defamation, and/or any other claims arising
from intentional or negligent misconduct; and any and all other claims arising
under Chapters 93A, or other Chapters of the Massachusetts General Laws, all as
amended, and any other federal, state or local statute, law, or ordinance,
concerning the terms and conditions of the Purchase Agreement, the Note and/or
the business relationship, the performance under the Purchase Agreement, the
Note and/or the business relationship; and any claim arising under common law or
by public policy, except claims or proceedings necessary to enforce the
provisions of this Agreement and claims that cannot be waived as a matter of
law. It is understood and agreed that this Agreement constitutes a full and
final release covering all known, unknown, anticipated and unanticipated
injuries, debts, claims or damage that the Auctus Releasors have, which have
arisen, or which may have arisen, in connection with the Purchase Agreement, the
Note and/or the business relationship between the Fund and the Company, as well
as those injuries, debts, claims or damages not known or disclosed which have
arisen, or may have arisen, from said business dealings, up to the date that the
Auctus Releasors sign this Agreement. This waiver and release does not include
the Fund's rights to enforce this Agreement and any action or claim that cannot
be waived as a matter of law.

b)               The Auctus Releasors further waive any and all rights or
benefits that the Auctus Releasors do not know or suspect to exist at the time
of its execution of this Agreement which, if known by them, would have
materially affected this Settlement with the Fund. The Auctus Releasors agree
that this is a complete and final Settlement and specifically affirms their
intention to release not only those claims against JPEX which they know about,
but also those claims about which they do not know. The Auctus Releasors also
stipulate and agree that the consideration provided pursuant to this Agreement
is in full and complete satisfaction of any claims, including but not limited to
such claims related to or arising out of the Purchase Agreement, the Note,
and/or the Fund's business relationship with the Company, through and including
the last day of the Effective Date.

c)                The Auctus Releasors hereby agree to reaffirm this Agreement,
and particularly the General Release as set forth in this Section 4, for the
benefit of the JPEX Releases, on the Second Effective Date, as defined in
Section 4 of this Agreement below, and for the benefit of the JPEX Releases.

 4 of 39 

 

 

THE AUCTUS RELEASORS UNDERSTAND THAT, BY ENTERING INTO THIS AGREEMENT, THEY NO
LONGER HAVE THE RIGHT TO ASSERT ANY CLAIM, ARBITRATION OR LAWSUIT OF ANY KIND
ATTEMPTING TO RECOVER MONEY OR ANY OTHER RELIEF AGAINST ANY JPEX RELEASEE FOR
ANY CLAIM, INCLUDING BUT NOT LIMITED TO ANY ACTS OR INJURIES RELATED TO OR
ARISING OUT OF THE PURCHASE AGREEMENT, THE NOTE AND/OR THE BUSINESS RELATIONSHIP
BETWEEN AND AMONG AUCTUS AND JPEX THROUGH THE EFFECTIVE DATE, EXCEPT AS
INDICATED IN THE PREVIOUS PARAGRAPH.

d)              The Auctus Releasors, as may be applicable, acknowledges that
they have been advised, in writing, to consult with an attorney of their choice
prior to signing this Agreement. The Auctus Releasors further acknowledge that
they have had the opportunity to consult with an attorney of their choice with
respect to all terms and conditions set forth in this Agreement and to have the
advice of counsel with respect to their decision to sign and enter into this
Agreement. The Auctus Releasors, as may be applicable, acknowledge that the Fund
has offered them sufficient time to consider the terms and conditions of this
Agreement, to consult with counsel of their choice, and to decide whether to
sign and enter into this Agreement.

5.                  Dismissal of the Litigation with Prejudice. Within sixty
(60) days after the delivery of the Consideration and authorization for the
conversion of the Settlement Shares, to the Fund, as set forth in Section 2
above, the Parties, through counsel, will cause a Stipulation of Dismissal with
Prejudice, in the form attached hereto as Exhibit C, and with all rights of
appeal waived, to he filed in the Litigation with the U.S. District Court for
the District of Massachusetts. The Parties covenant and agree that they will
instruct their counsel to cooperate in order to accomplish a full and final
dismissal of the Litigation with prejudice.

6.                  Covenant Not to Sue. A -covenant not to sue" is a legal term
which means that a Party promises not to file a lawsuit or other legal claim
against the other Party. The Parties promise not to file a lawsuit, arbitration
proceeding, administrative proceeding, or any other legal claim against the
other Party's Releases. It is different from the Waiver and Release of All
Claims contained in the section above. Besides waiving and releasing the claims
covered by the Waiver and Release of All Claims, each Party agrees never to sue
any of the other Party's Releases in any court, arbitration proceeding,
administrative proceeding or otherwise, for any claim released in this
Agreement. Notwithstanding this Covenant Not to Sue, either Party may bring a
claim against the other Party to enforce this Agreement, and may bring any other
claim that cannot legally be waived.

7.               Nondisparagement. Each Party on his/her/its own behalf and on
behalf of their predecessors, parents, affiliates, subsidiaries, divisions,
successors and assigns, and its respective trustees, officers, directors,
agents, representatives, employees, principals, shareholders, heirs, executors,
administrators, attorneys, and assigns agrees to refrain from disseminating,
uttering or publishing (including, but not limited to, written, oral, or
electronic publication) any disparaging, derogatory or negative statements,
comments or remarks concerning the other Party. Each Party agrees to instruct
its officers, staff and administrative personnel to refrain from uttering or
publishing (including, but not limited to, written, oral, or electronic
publication) any disparaging, derogatory or negative statements, comments, or
remarks concerning the other Party.

 5 of 39 

 

 

8.               Escrow / Agreement for Judgment. a) As security for its
performance under the provisions of this Agreement, the Fund shall hold through
its designated agent, Philip M. Giordano, Esq. as escrow agent (the "Escrow
Agent"), a Complaint and Agreement for Judgment, in the forms attached hereto as
Exhibits D and E (the "Escrowed Documents"). Upon an event of default or breach
of this Agreement, the Fund shall be authorized to immediately release the
Exhibits from escrow and file the Complaint and the Agreement for Judgment in
the U.S. District Court for the District of Massachusetts. By this Agreement,
the Company hereby designates John D. Thomas, Esq. (hereinafter "Registered
Agent"), of the Law Offices of John D. Thomas, 11650 South State Street, Suite
240, Draper, Utah 84020, or at such address as the Registered Agent may, from
time to time, establish, as its authorized agent for service of process of the
Summons, Complaint, Agreement for Judgment and other such related filings
thereto. Upon a claim of a breach, the Fund shall deliver a notice to the Escrow
Agent of the event causing the alleged breach, with a copy (electronic, email,
fax, or otherwise) to the Registered Agent. JPEX shall have five (5) business
days to deliver its response notice to the Escrow Agent regarding such breach. A
failure to timely respond by JPEX shall be deemed a waiver. The Escrow Agent may
reasonably rely, in good faith, on such notices or may seek the court's
determination of the existence of a breach.

b)       The Escrow Agent acts hereunder as a depositary only, is not taking
title to the Escrowed Documents and is not responsible or liable in any manner
whatsoever for any aspect of the management, maintenance or care of the Escrowed
Documents. The Escrow Agent shall not be liable for acting upon any written
notice, request, waiver, consent, receipt or other instrument or document which
the Escrow Agent, in good faith, believes to be genuine and what it purports to
be. It is understood and agreed that the duties of the Escrow Agent hereunder
are purely ministerial in nature and that he shall not be liable for any error
of judgment, fact or law, or any act done or omitted to be done. The Escrow
Agent's determination as to whether an event or condition has occurred, or been
met or satisfied, or as to whether a provision of this Agreement has been
complied with, or as to whether sufficient evidence of the event or condition or
compliance with the provision has been furnished to it, shall be final and
binding on the parties hereto and shall not subject the Escrow Agent to any
claim, liability or obligation whatsoever, even if it shall be found that such
determination was improper and incorrect. If, at any time the Escrow Agent shall
receive conflicting notices, claims, demands or instructions with respect to the
Escrow Documents, he shall be permitted to withhold action pending a
determination by an arbitration panel or Court of his obligations. The Escrow
Agent may resign at any time for any reason upon written notice given to the
Parties of not less than ten (10) calendar days prior to its effectiveness. The
Parties agree to indemnify and hold harmless the Escrow Agent for any act, taken
in good faith. Nothing in this Agreement or in any Settlement Document precludes
the Escrow Agent from representing, or continuing to represent, as counsel to
Auctus, and JPEX expressly waives, directly and indirectly, any conflict of
interest, actual or apparent, by the Escrow Agent acting in his capacity as
counsel to Auctus. The Escrow Agent shall be under no obligation to institute or
defend any actions, suits or legal proceedings in connection herewith or take
any other action likely to involve him in expense unless first indemnified to
his reasonable satisfaction.

 6 of 39 

 

 

9.       Voluntary and Knowing Agreement. Each Party hereby warrants and
represents that:

·              It is competent, as a matter of law, to enter into this
Agreement;

·It has been advised and encouraged in writing by the other Party to consult
with an attorney before signing this Agreement;

·It has consulted with an attorney before signing this Agreement;

·It has relied on its own judgment and that of its counsel regarding the
consideration for and language of this Agreement;

·              The signatories have been authorized, as necessary, to execute
this Agreement;

·It understands this document and has obtained answers to questions which it has
raised about the document; and,

·No statements made by any other Party have in any way coerced or influenced it
to execute this Agreement.

10.              No Admission of Liability. It is agreed and understood that, by
entering into this Agreement, there is no admission of liability or wrongdoing
by any Party whatsoever. This Agreement arises solely from the Parties' desire
to resolve expeditiously the Purchase Agreement, the Note, and/or the business
relationship between and among Auctus and JPEX, on mutually beneficial terms and
conditions, and to avoid any disputes or costs related thereto. The existence
and execution of this Agreement shall not be considered, and shall not be
admissible, in any proceeding as an admission by either Party.

11.              Termination of the Purchase Agreement, and Satisfaction of the
Note. The Parties agree that. by no later than the Second Effective Date and
upon the conversion of the entirety of the amount of the Settlement Shares, as
provided herein, each Party agrees and acknowledges that the Purchase Agreement
and the Note are, and shall be, immediately terminated, and shall have no
further force and effect. Notwithstanding anything to the contrary contained in
this Settlement Agreement, if the Company breaches any of the provisions
contained in this Settlement Agreement, then the Fund, in the Fund's sole
discretion, may terminate this Settlement Agreement (with the understanding that
the Settlement Agreement shall have no further force and effect if terminated).

12.            Costs and Attorneys' Fees. The Company understands and agrees
that it will be solely responsible for all attorneys' fees and expenses incurred
by the Fund with respect to the Litigation or otherwise pertaining to any and
all matters related hereto. The Fund understands and acknowledges that the
Settlement Shares. as converted by the Fund pursuant to this Agreement, the
Purchase Agreement and the Note are hereby deemed to include, but not be limited
to, the attorneys' fees and costs of the Fund with respect to the Litigation and
any and all matters related thereto.

 7 of 39 

 

 

13.            Governing Law/Forum. This Agreement shall be construed in
accordance with the laws, including the law of conflicts, of the State of
Nevada, without reference to its conflicts/choice of law rules, and, where
applicable, under federal law. Any controversy which may arise between the
Parties relating to this Agreement, its enforcement or otherwise shall be
brought in the federal or state courts, sitting in Boston, Suffolk County,
Commonwealth of Massachusetts. The prevailing Party shall have the right, under
this Agreement, to collect costs and/or reasonable attorneys' fees.

14.           Entire Agreement. This Agreement constitutes the complete
understanding between and among JPEX and Auctus and supersedes all prior
agreements and understandings, oral or written, between the Parties hereto,
including but not limited to the Purchase Agreement and the Note. No other
promises or agreements, either express or implied, shall be binding unless in
writing and signed by the Parties after the execution of this Agreement.

15.           Severability. Should any provision of this Agreement be declared
or be determined by any court of competent jurisdiction to be illegal, invalid
or unenforceable for any reason, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal, invalid or
unenforceable part, term or provision shall be deemed not to be a part of this
Agreement. Upon any finding by a court of competent jurisdiction that any of the
waivers or releases contained in this Agreement are illegal, invalid or
unenforceable, the Parties agree, at the other Party's request, to execute
promptly a waiver and release of comparable scope that is legal and enforceable.

16.           No Waiver. The failure of any of the Parties to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

17.           Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
overnight delivery carrier of national reputation, sent by facsimile
transmission (and immediately after transmission receipt of which has been
confirmed by telephone by the sender) or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, sent by overnight delivery, or sent by facsimile
transmission (and immediately after transmission receipt of which has been
confirmed by telephone by the sender) or, if mailed, when confirmation of
receipt has been received, as follows:

(I)       If to Auctus to:

Auctus Fund, LLC

101 Arch Street, Suite 2010 Boston, Massachusetts 02110 Attn: Alfred Sollami,
Manager

With copies to:

Philip M. Giordano, Esq.

Giordano & Company, P.C.

REED & GIORDANO, P.A.

47 Winter Street, Suite 800

Boston, Massachusetts 02108-4774

 8 of 39  

 

 

(ii)       If to the Company:

JPX Global, Inc.

Ann: Chene C. Gardner, Chief Executive Officer 11650 South State Street, Suite
240

Draper, Utah 84020

With copies to:

John D. Thomas, Esq.

Law Offices of John D. Thomas 11650 South State Street, Suite 240 Draper, Utah
84020

Any Party may, by notice given in accordance with this paragraph to the other
Party, designate another address or person for receipt of notices hereunder.

18.              Execution. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but which together
shall constitute one Agreement.

19.              Amendment. This Agreement may not be amended orally, but may
only be amended by a written instrument signed by both Parties.

REMAINDER OF THIS PAGE INTENTIONAL LEFT BLANK

 

 

 

 

 

 

 

 

 

 

 9 of 39  

 

THE FUND AND THE COMPANY ACKNOWLEDGE THAT THEY HAVE READ THIS AGREEMENT,
UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement under as a
sealed instrument, as of August 4, 2017.

AUCTUS FUND, LLC

 

 

JPX GLOBAL, INC.

 

    By:  

 

 

 

[Name and Title]

  Dated:          

 

 

 

 

 

 

 

 10 of 39  

 

 

[image_001.jpg] 

 

 

 



 [image_030.jpg]

 



 

 

 [image_003.jpg]

 

 

 



 [image_004.jpg]

 

 

 



 [image_005.jpg]

 

 

 



 [image_031.jpg]

 

 

 



[image_007.jpg] 

 

 

 



 [image_008.jpg]



 

 

 [image_009.jpg]

 

 

 



 [image_010.jpg]

 

 

 



 [image_011.jpg]

 

 

 



 [image_012.jpg]



 

 

 [image_013.jpg]



 

 

[image_014.jpg] 

 

 

 



 [image_015.jpg]

 

 

 



 [image_016.jpg]

 

 

 



 [image_017.jpg]

 

 

 



 [image_018.jpg]

 

 

 



 [image_019.jpg]

 

 

 



 [image_020.jpg]

 

 

 



 [image_021.jpg]

 

 

 



 [image_022.jpg]

 

 

 



 [image_023.jpg]

 

 

 



 [image_024.jpg]

 

 

 



 [image_025.jpg]

 

 

 



 [image_026.jpg]



 

 

[image_027.jpg] 

 

 

 



 [image_028.jpg]

 

 

 



 [image_032.jpg]

 

 



 

 



